 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.15
PROMISSORY NOTE


$150,000.00                                                                                                                     February
22, 2011


FOR VALUE RECEIVED, USCHINA CHANNEL, INC., a Nevada corporation (the “Company”
or “Borrower”), hereby unconditionally promises to pay to the order of CHINA
DIRECT INVESTMENTS, INC. a Florida corporation (the “Lender”) at 431 Fairway
Drive, Suite 200, Deerfield Beach, FL 33441 or such other location designated by
Lender in writing, in lawful money of the United States of America the principal
sum of $150,000.00, together with interest on the unpaid principal amount
outstanding at a rate of 6% per annum.  All outstanding principal and interest
accrued and unpaid on this Promissory Note shall be payable in full no later
than the earlier of (the “Maturity Date”) (i) February 21, 2012 or (ii)
completion of an offering of the Company’s securities to raise capital.


Section 1: Interest.  Interest shall accrue during the term of this loan and
shall be payable in full on the Maturity Date.


Section 2: Principal.  The $150,000.00 principal amount of this Promissory Note
is due on the Maturity Date.


Section 3: Maturity.  Subject to the terms and conditions hereof, the principal
amount of this Promissory Note plus the accrued interest shall be due and
payable as stipulated in Sections 1 and 2 of this Promissory Note on the
Maturity Date, and shall be paid by the Borrower in cash, check, money order or
by wire transfer.


Section 4: Default


(a) In the event Borrower does not satisfy payment due as stipulated in Sections
1 and 2 and fully, faithfully, and punctually perform all of its obligations
hereunder, Borrower will be in default of this Promissory Note.  In the event of
default by the Borrower, Lender may, at its option, (i) declare the entire
unpaid principal balance of this Promissory Note together with accrued and
unpaid interest immediately due and payable; (ii) appoint new members of the
Company’s board of directors; and (iii) pursue any other remedy available to
Lender at law or in equity.
 
(b) The Borrower and all endorsers, sureties and guarantors now or hereafter
becoming parties hereto or obligated in any manner for the debt represented
hereby, jointly and severally waive demand, notice of non-payment and protest
and agree that if this Promissory Note goes into default and is placed in the
hands of an attorney for collection or enforcement of the undersigned's
obligations hereunder, to pay reasonable attorney's fees and all other costs and
expenses incurred in making such collection, including but not limited to
attorney's fees and costs on appeal of any judg­ment or order.
 
(c) Laws, Severability, Venue, Waivers.  The validity of this Promissory Note
and the rights, obligations and relations of the Parties hereunder shall be
construed and determined under and in accordance with the laws of the State of
Florida, without regard to conflicts of law principles thereunder provided,
however, that if any provision of this Promissory Note is determined by a court
of competent jurisdiction to be in violation of any applicable law or otherwise
invalid or unenforceable, such provision shall to such extent as it shall be
determined to be illegal, invalid or unenforceable under such law be deemed null
and void, but this Promissory Note shall otherwise remain in full force.  Suit
to enforce any provision of this Promissory Note, or any right, remedy or other
matter arising therefrom, will be brought exclusively in the state or federal
courts located in Broward County, Florida.  The Company agrees and consents to
venue in Broward County, Florida and to the in personam jurisdiction of these
courts and hereby irrevocably waives any right to a trial by jury.


(d) This Promissory Note shall be binding upon the successors, assigns, heirs,
administrators and executors of the Company and inure to the benefit of the
Lender, its successors, endorsees, assigns, heirs, administrators and executors.


 
US CHINA CHANNEL, Inc.
 
 
By:/s/ Joel Mason                
  Joel Mason, Chief Executive Officer